J-S12011-18
J-S12012-18

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.L., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: R.H.                            :
                                               :
                                               :
                                               :
                                               :   No. 1661 MDA 2017

              Appeal from the Order Entered September 29, 2017
    In the Court of Common Pleas of Cumberland County Juvenile Division at
                       No(s): CP-21-DP-0000167-2015


    ADOPTION OF: A.L., A MINOR                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: R.W.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1671 MDA 2017

             Appeal from the Decree Entered September 29, 2017
    In the Court of Common Pleas of Cumberland County Orphans' Court at
                          No(s): 002-ADOPT-2017


BEFORE: LAZARUS, J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                               FILED MARCH 23, 2018

       R.W. (“Father”) appeals from the trial court’s permanency review order

changing the goal from reunification to adoption1 and the decree involuntarily

____________________________________________


1The permanency order is final and appealable. See In re H.S.W.C.-B., 836
A.2d 908 (Pa. 2003) (order granting or denying goal change is appealable).
J-S12011-18
J-S12012-18


terminating his parental rights to his minor daughter, A.L. (“Child”) (born

8/15).2 After careful review, we rely upon the trial court’s opinion, authored

by the Honorable Christylee L. Peck, in affirming the permanency review order

and termination decree.

       Based on Mother’s3 mental instability and erratic behavior in the hospital

following Child’s birth, Child came under court supervision out of fear for

Child’s physical safety and welfare.           Child was adjudicated dependent in

October 2015 and placed in the custody of Cumberland County Children and

Youth Services (“CYS”). Child was placed in foster care in November 2015;

at the time, Father’s whereabouts were unknown. In February 2016, Child

was placed in a formal kinship home with a pre-adoptive foster family, with

whom she remains to date.4

       Father was not located until late 2016; a paternity test confirmed he

was Child’s biological father in February 2017.           CYS developed a Family

Service Plan (“FSP”) for Father that consisted of the following: (1) obtain and

maintain adequate and safe living conditions; (2) participate in parenting skills
____________________________________________


2We have consolidated Father two separate appeals, filed at 1661 MDA 2017
and 1671 MDA 2017, as they involve the same parties and related issues.
See Pa.R.A.P. 513 (Consolidation of Multiple Appeals).

3 Mother voluntarily consented to the termination of her parental rights with
regard to Child. She is not a party to this appeal.

4At the goal change/termination hearing, the foster family indicated that they
are willing to adopt Child and would permit Father to visit Child. N.T. Goal
Change/Termination Hearing, 9/27/17, at 47.



                                           -2-
J-S12011-18
J-S12012-18


assessments and follow-up with any recommendations; (3) address drug and

alcohol concerns; (4) perform random drug screens through CYS; (5) maintain

stable employment; (6) obtain a mental health evaluation; and (7) visit with

Child through Alternative Behavioral Consultants (“ABC”).             When Father

continued to make only minimal progress on his FSP goals, CYS filed a petition

to terminate Father’s parental rights pursuant to sections 2511(a)(2) & (b) of

the Adoption Act.5

        On September 27, 2017, the court held a goal change/termination

hearing.    After the hearing, the court entered a permanency review order

changing the current goal from reunification to adoption based on the

following findings:     Father had minimally complied with his FSP and made

minimal progress toward alleviating the circumstances that led to Child’s

placement; while Father completed a drug and alcohol evaluation, he had yet

to complete a FAST6 evaluation through ABC; Father had not yet begun
____________________________________________


5   23 Pa.C.S. §§ 2101-2910.
6   A FAST evaluation is a parental fitness evaluation. It is defined as a:

        [F]orensic, multi[-]faceted evaluation that couples both a
        psychological exam, identifying emotional or intellectual barriers
        a parent may exhibit, with additional objective measures to assess
        parental risk and skill levels. This evaluation includes a minimum
        of two parent/child observations and collateral contacts with other
        service providers, or individuals connected to the parent in some
        way as to offer insight into historic behaviors. The objective of
        this evaluation is to get a comprehensive forensic evaluation of a
        parent[’s] strengths and needs, typically used to determine the
        parental capabilities to assist in custodial matters. . . . [I]t merely



                                           -3-
J-S12011-18
J-S12012-18


parenting classes; while Father visited with Child weekly and was cooperative

with agency personnel, he had also missed some visits with Child and had

failed to notify ABC in advance; the permanency plan developed for Child in

August 2017 was no longer appropriate or feasible; and Child had been in

placement for 15 of the last 22 months. At the conclusion of the hearing, the

court also entered a final decree terminating Father’s parental rights to Child.

       Father filed a timely notice of appeal from both the order and decree as

well as a Pa.R.A.P. 1925(a)(2) concise statement of errors complained of on

appeal. He presents the following questions for our review:

       (1)    Whether the trial court erred as a matter of law in finding
              that Father had made minimal progress toward alleviating
              the circumstances that necessitated the original placement
              of the Child?

       (2)    Whether the trial court erred as a matter of law in finding
              that the Cumberland County Children and Youth Agency had
              met its burden of proof in determining that reasonable
              efforts to place the Child with Father had ultimately failed
              and it was appropriate to change the goal to adoption?

       (3)    Whether the trial court erred as a matter of law and abused
              its discretion in finding that the Cumberland County Children
              and Youth Agency had proven by clear and convincing
              evidence the grounds for termination of [Father’s]



____________________________________________


       offers information about a parent[’s] strengths and needs and
       recommendations to support reunification goals.

See    http://alternativebehaviorconsultants.com/psychological-evaluations-
and-assessements (last visited Feb. 28, 2017).




                                           -4-
J-S12011-18
J-S12012-18

              [p]arental [r]ights under Section 2511[7] of the Adoption
              Act?

        (4)   Whether the trial court erred as a matter of law and abused
              its discretion in finding that termination of [Father’s]
              parental rights best served the developmental, physical and
              emotional needs of the Child pursuant to 23 Pa.C.S. §
              2511(b)[8]?

        Father’s first two issues concern the trial court’s permanency order

changing the goal from reunification to adoption. In particular, he claims that

the court erred when it determined he had made minimal progress toward
____________________________________________


7   Pursuant to section 2511(a)(2):

        (a)   General rule. — The rights of a parent in regard to a child
              may be terminated after a petition filed on any of the
              following grounds:

                                       *       *   *

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary for
           his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot or
           will not be remedied by the parent.
8   Pursuant to section 2511(b):

        (b)   Other considerations. — The court in terminating the rights
              of a parent shall give primary consideration to the
              developmental, physical and emotional needs and welfare
              of the child. The rights of a parent shall not be terminated
              solely on the basis of environmental factors such as
              inadequate housing, furnishings, income, clothing and
              medical care if found to be beyond the control of the parent.
              With respect to any petition filed pursuant to subsection
              (a)(1), (6) or (8), the court shall not consider any efforts by
              the parent to remedy the conditions described therein which
              are first initiated subsequent to the giving of notice of the
              filing of the petition.


                                           -5-
J-S12011-18
J-S12012-18


alleviating the circumstances that necessitated the original placement of Child

and in finding that CYS had met its burden of proving that reasonable efforts

to place the Child with Father had ultimately failed and it was appropriate to

change the goal to adoption.

      The standard of review of a court’s permanency determination is as

follows:

      In cases involving a court’s order changing a court-ordered goal
      to adoption, an appellate court’s standard of review is abuse of
      discretion. To hold that the trial court abused its discretion, an
      appellate court must determine its judgment was manifestly
      unreasonable, that the court disregarded the law, or that its action
      was a result of partiality, prejudice, bias or ill will. While an
      appellate court is bound by the facts determined in the trial court,
      the appellate court is not tied to the court’s inferences, deductions
      and conclusions; the appellate court has a responsibility to ensure
      that the record represents a comprehensive inquiry and that the
      hearing judge has applied the appropriate legal principles to that
      record. Therefore, an appellate court’s scope of review is broad.

In the Interest of L.T., 158 A.3d 1266, 1276 (Pa. Super. 2017) (citation

omitted). In a change of goal proceeding, the best interests of the child, and

not the interests of the parent, must guide the trial court, and the parent’s

rights are secondary. In the Interest of D.P., 972 A.2d 1221 (Pa. Super.

2009). Likewise, this Court has held, “a child’s life simply cannot be put on

hold in the hope that the parent will summon the ability to handle the

responsibilities of parenting.”   In re Adoption of M.E.P., 825 A.2d 1266,

1276 (Pa. Super. 2003).

      Here, the trial court correctly disposes of Father’s issues with regard to

changing the goal to adoption where:        (1) CYS made reasonable efforts to


                                      -6-
J-S12011-18
J-S12012-18


identify, locate, work with, and provide services to Father to aide in the

reunification process; (2) Father was uncooperative with CYS and service

providers in working toward his FSP goals; (3) Father missed agency visits

with Child; (4) Father did not take advantage of the opportunity to visit with

Child through the foster family; (5) Father has failed to make sufficient

progress in his relationship with Child over seven months; and (6) Child is

thriving in her pre-adoptive foster home with loving parents she considers her

mom and dad. See Trial Court Opinion, 11/30/17, at 15-18.

      In his final two issues on appeal, Father contends that CYS failed to

prove, by clear and convincing evidence, that his parental rights should be

terminated under sections 2511(a) and (b) of the Adoption Act. In particular

he asserts that termination does not best serve Child’s developmental,

physical and emotional needs. We disagree.

      In a proceeding to terminate parental rights involuntarily, the
      burden of proof is on the party seeking termination to establish
      by clear and convincing evidence the existence of grounds for
      doing so. The standard of clear and convincing evidence is defined
      as testimony that is so “clear, direct, weighty and convincing as
      to enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.” It is well
      established that a court must examine the individual
      circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence in
      light of the totality of the circumstances clearly warrants
      termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and


                                    -7-
J-S12011-18
J-S12012-18


convincing evidence that at least one of eight grounds for termination under

23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child set forth in 23 Pa.C.S. § 2511(b)).

      Again, we rely upon the well-written opinion, authored by Judge Peck,

in concluding that termination of Father’s parental rights under section

2511(a)(2) was proper where Father: (1) failed to progress appropriately in

his FSP goals; (2) did not maintain contact with Child’s foster family between

scheduled agency visits; (3) did not complete ordered parenting classes and

psychological evaluation; (4) was unable to progress to unsupervised visits;

and (5) has not demonstrated that he is capable of providing a safe and stable

environment in which to parent Child.      See N.T. Goal Change/Termination

Hearing, 9/27/17, at 10-13.

      Termination was also proper under section 2511(b) where: (1) evidence

suggests Father chose not to be involved in Child’s early life; (2) Father was

unable to develop a bond with Child as a result of missed visits and failure to

progress to unsupervised visits; (3) Child is not bonded to Father; (4) Child

has strong bond with pre-adoptive foster family where she is living in a safe

and happy environment; (5) foster family is willing to permit Father to

maintain contact with Child; and (6) Child needs permanency and stability in

her life. Id. at 12-13.

      The parties are directed to attach a copy of Judge Peck’s Rule 1925(a)

opinion in the event of further proceedings in the matter.

      Order and decree affirmed.

                                     -8-
J-S12011-18
J-S12012-18

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/23/2018




                          -9-
                                                                                   Circulated 03/05/2018 12:00 PM




    IN TIIE INTEREST CW A.L.,             : IN TIIE COURT OF COMlviON PLEAS OF
           a Minor,                       : CUMBERLAND COUNTY, PENNSYLVANIA
           D.O.B. 08/, J/15

    Appeal of R.H., Father                  CP-2l-DP-0000167-2015


                              OPINION PURSUANT TO PA.R.A.P. 1925

    Peck, J., November 30, 2017 -
           On October 5, 2015, A.L. was adjudicate� dependent after being under Court
    supervision since August 2015.1 On November 20, 2015, A.L. was placed into foster
    care.' On December 22, 2016, Cumberland County Children and Youth Services
    (CCCYS, or the Agency), by and through its solicitor, Lindsay D. Baird, Esquire, filed a
    Petition to Schedule a Goal Change Hearing.3 On April 13, 20,17, the Agency, by and
    through Ms. Baird, filed a Petition for Involuntary Termination of Parental Rights of
Father, R. . ;     iJ   W'.   ·,.; ,. 4 A Goal Change and Termination of Parental Rights Hearing
was scheduled for September 29, 2017.5 After the hearing and consideration of the
evidence, this Court issued a Permanency Review Order changing the Child's goal to
adoption and a Final Decree terminating the parental rights of Appellant on September
                                                                               1


29,    2017.6   On October 27, 2017, Appellant filed a Statement of Errors Complained of on
Appeal, complaining that:
                  I. The Honorable Court erred as a matter of law and abused
                     its discretion in finding that the Cumberland County
                     Children and Youth Agency had proven by clear and
                     convincing evidence the grounds for termination of


1   CCCYS Exhibit No. 1, Master's Recommendation for Adjudication and Disposition - Child Dependent,
1, September 29, 2017.                                                     '
2 CCCYS Exhibit No. 1, Ex Parte Order for Emergency Custody, September 29, 2017.
3 Petition for Goal Change Permanency Hearing, December 22 2016.
                                                              1
4 Re: Petition for Involuntary Termination of Parental Rights of Father, ! --- . --- AP under Section
2512 of the Adoption Act, April 13, 2017.           .
5 Order of Court, June 21, 2017 (Peck, J).
6
  Permanency Review Order, Dependency Docket No. CP-21-DP-0000167-2015, 2, September 2�, 2017
(Peck, J .); RE: Petition for Involuntary Termination of Parental Rights of Father, It.   • W.
Under Section 2512 of the Adoption Act, Final Decree, September 29, 2017 (Peck, J.).
                                    Appellant's Parental Rights under Section 2511 of the
                                    Adoption Act.
                                 2. The Honorable Court erred as a matter of law and abused
                                    its discretion in finding that termination of the Appellant's
                                    parental rights best served the developmental, physical
                                    and emotional needs of the Child pursuant to 23 Pa.C.S. §
                                    251l(b).
                                 3. The Honorable Court erred as a matter of law in finding
                                    that the Cumberland County Children and Youth Agency
                                    had met its burden of proof in determining that reasonable
                                    efforts to place the Child with Father had ultimately failed
,,.........._                       and it was appropriate to change the goal to adoption.
                                 4. This Honorable Court erred as a matter of law in finding
                                    that Father had made minimal progress toward alleviating
                                      the circumstances that necessitated the original placement
                                      of the Child. 7
                                                                                                 I
                         Pursuant to Pa.R.A.P: 1925(a), this opinion is written in support of this Court's
                judgment.
                                                        STATEMENT OF FACTS
                        a. Background
                        Appellant is the biological father of A.L., born August                        1015.    A.L. was
                adjudicated dependent on October 5, 2015 and placed into foster care on November 20,
                2015 due to Mother's mental instability8 and concerns over the physical safety of the
                Child while in Mother's care.9 A.L. had been living with her Mother under Court
                supervision for approximately two months at the time she was adjudicated dependent. 10

                1
                  Appellant's Statement of Errors Complained of on Appeal, October 27, 2017.                           ·
                8
                  Mother has been diagnosed with PTSD, ADHD, ADD, OCD, depression, and bi-polar disorder. See
                Transcript of Proceedings, In Re: Permanency Review Hearing, September 29, 2017 (Peck, J .)
                (hereinafter, "N.T. at_") at 14; See also CCCYS Exhibit No. 2, Dependency Petition dated 08/24/15, 1,
                September 29, 2017.                                      ·                          1
                9 Mother was not
                                   providing appropriate supervision for the Child in the home, and there were concerns
                about domestic violence among Mother, Mother's paramour, and maternal great-grandmother. Mother
                later reported to the Agency that her paramour, during a domestic violence incident, had thrown 5-month·
                old A.L. onto a bed by her arm. The Child was taken to the hospital, and was not reported to have any
                injuries resulting from the incident. Due to this incident and concerns about Mother's unstable mental
                health condition and possible drug use in the home, the Child was removed from Mother's care.
                10 The
                        Agency first became involved with the family due to Mother displa�ing concernin�, erratic, and
                volatile behaviors in the hospital after A.L.'s birth. She scratched at and spit on a nurse, hat her mother,
                and threw her phone at a window while engaging in a loud verbal altercation with her paramour. Due to
             The Agency did not know of Father's identity at the time that the Child was placed with
             alternate caregivers, and Mother's family members were not an appropriate resource for
             the Child.11 A.L. was initially placed with temporary foster parents, then was moved to
              the kinship foster home of family friends, J(, ·; and J,            'i   Ti · "' on February 3, 2016. 12
             A.L. 's current caregivers are a pre-adoptive resource. 13 A.L. has remained in placement
              since November 2015, which at the time of the termination hearing had been over
             twenty-two months.
                      In November 2015, a permanency plan and family serviceplan were put in place
             with the goal of family reunification.14 Appellant was not included in either of these
,,.-,
        ·.   plans, as his identity remained unknown. Early on in the dependency action Mother had
             put forth the name of Appellant as a potential father, but the Agency was unable to locate
             Appellant until late 2016.15 In December 2016, Appellant submitted to a DNA test, and
             was proven to be the biological father of A.L. in February 2017.16 Once Appellant was
             identified as the father, the Agency began making efforts toward reunification.17 The
             Agency developed a revised Family Service Plan to include Appellant on March 10,
             2017.18 Appellant was referred for a FAST evaluation19 and guided visitation through


             observations of Mother not paying attention to the safety of the Child in the hospital, it was decided that
             she would not be discharged with the Child without appropriate supervision in place.
             11
                Mother initially told the Agency that the Child was conceived by rape. Mother's grandmother and
             paramour were not considered appropriate resources for the Child because of their involvement with the
             Agency.                                                                             1
             12
                Order Regarding Modification of Child's Placement, Dependency Docket No. CP-2l-DP-0000167-
             2015, February 2, 2016 (Peqk, J.).
             13
                See Report of Intention to Adopt, September 20, 2017.
             14
                See CCCYS Exhibit 3, Child's Permanency Plan, September 29, 2017; CCCYS Exhibit 4, Family
             Service Plan dated 11/25/2015, September 29, 2017,
             is N.T. at 55-56, 58.
             16
                N.T. at 56.
             17
                N.T. at 56, 72.
             18 CCCYS Exhibit 4,
                                    Family Service Plan dated 3/I0/2017, September 29, 2017.
             19 A FAST evaluation is a forensic, multi-faceted evaluation that includes a psychological examination

             which identifies emotional or intellectual barriers a parent may exhibit, coupled with additional objective
             measures to assess parental risk and skill levels. It includes at least two parent/child o.bservations and
             collateral contacts with other service providers or individuals connected to the parent m order to o�er
             insight into historic behaviors. The objective is to determine the parent's stren�s, needs, and a�1hty to
             assist in custodial matters, and to offera recommendation to support reunification goals, Seelndrvldua/
             and Family Services - Evaluations and Assessments: FAST Evaluation,
                                                                   3\
            Alternative Behavior Consultants (hereinafter, "ABC'') pursuant to the revised plan.20
            Between March and June 2017, numerous efforts were made toward completing
            Appellant's FAST evaluation; however, Appellant's evaluation referral was ultimately
            closed by ABC on June 28, 2017 for non-cooperation.i' Between March and August
            2017, Appellant engaged sporadically in guided visitation at the ABC facility with A.L.22
            On August 16, 2016, Appellant's guided visitationwas changed to the STEPS program,
            which is a less restrictive form of visitation between parent and child.23
                     Appellant has a criminal history spanning more than a decade. Appellant was
,-,
            incarcerated for a weapons violation in 2001.24 Father has pied guilty to several DUis,
            Public Drunkenness, and possession of marijuana in the past.25 At the time of the hearing,
            Father was on probation for a DUI from 2016, and will remain on probation until 2018.26
            Appellant currently does not have a driver's license and is not expected to be able to get
            his driver's license back until at least 2018.27
                    Appellant has three other children, none of which he exercises custody over.
            Appellant testified that all three of his children live with their mothers out-of-state, and
            he does not see them often.28 Appellant has a 21-year-old who lives in New York, and a
            four-year-old and five-year-old who live in Georgia.29 Appellant testified that he has not
....--...

-....

            ALTBRNATIVEBEHAVIORCONSULTANTS.COM {October 20, 2017),
            http://altemativebehaviorconsultants.com/psychological-evaluations-and·assessements/ (defining FAST
            evaluation).
            °
            2
            21
               CCCYS Exhibit 4, Family Service Plan dated 3/10/2017, September 27, 2017.
               N.T. at20-24, 27.
            22
               N.T. at 29, 32-34.
            23
               N.T. at 29.
            24
               N.T. at 103.
            2s See CCCYS Exhibit No.6, Criminal Dockets for Father, September 27, 2017. There was some dispute
            in the record as to how many DUis for which Father had been convicted. See N.T. at 55; but see N .T. at
            63, and of. N.T. at 66 and 74. Father was convicted of Public Drunkenness in 2010. N.T. at 66, 75. Father
            was convicted of possession of marijuana in 2012.
            26
               N.T. at 53, 55, 65, 74, 76.
            27
               N.T. at 67, 75-76.
            28N.T. at98-99, 101, 103.
            29N.T. at 98-99.
visited his two younger children in a year and a half, and does not provide            any daily care
 for them."
         The Agency no longer believes that reunification· is the best option for A.L. and
 initiated the process to terminate Appellant's parental rights and allow A.L. to he
 adopted.31 JI. ., _ _... . 1!111 . .,   : filed a Report of Intention to Adopt on September 20,
 2017. 32   A Goal Change and Termination of Parental Rights Hearing was held on
 September 27, 20 J 7. The following pertinent information was presented at the hearing:

         b. Appellant's Status at Time of Goal Change and Tennination Hearing
         The CCCYS caseworker, Mr. Jordan Luther, testified about the goals the Agency
had developed for AppeIIant and his adherence to those goals. The following goals were
put in place: (1) to obtain and maintain adequate and safe living
                                                              I
                                                                  conditions; (2) to
improve parenting skills, including a FAST evaluation; (3) to address drug & alcohol
concerns; (4) to maintain stable employment; and (5) to follow recommendations from
his mental health evaluation. 33 Mr. Luther testified that Appellant" has stable housing and
employment,34 has consistently given negative drug screens when tested by the Agency,
and that he has substantially participated in the required visitation with A.L.35 However,
Appellant has not engaged in any parenting classes, has not completed his FAST
assessment, and has only partially complied with the mental health evaluation
               36
requirement.
        Appellant has been inconsistent in meeting his goals; he participates in visitation
with A.L., but frequently will be unavailable for visits or contact with ABC.37 Ms. Linda


30
   N.T. at 102-03.
31
   See Petition for Goal Change Permanency Hearing, December 22, 2016; Re: Petition for Involuntary
Termination of Parental Rights of Father, Raheim Williams, under Section 2512 of the Adoption Act,
April 13, 2017.
32
   Report of Intention to Adopt, September 20, 2017.                            .
33
   N.T. at 51-54.                                                               .
34
   Appellant lives in Carlisle with his paramour. Mr. Luther stated that Appellant's employment may not
be stable, however, as he had worked for at least two different employers in the calendar year.
3sN.T. at51-53, 67.
36
   N.T. at 52-53, 55, 65.
37
   N.T. at 20-21, 23-24, 32-34, 38.
          Mapes, the visit supervisor for ABC, testified that Appellant had visitation with the Child
           one time per week for two hours, and also had the ability to have supervised visitatiort
          with the child in the community as the parties arranged.38 Appellant has had 20 visits
           with the Child at ABC since March 2017.39 On five 'occasions, someone else attended the
           visit with Appellant, which made it difficult for the supervisor to see Appellant
           independently interact with the Child. 40 Appellant cancelled his first visit, no-showed for
           two visits,41 and missed all his scheduled visits between May 31, 2017 and June 21, 2017
          without providing ABC with an explanation.42 Although Appellant does interact
           appropriately with the Child and the Child feels comfortable around Appellant, there does

.-.....   not appear to be a parental bond between the Child and Appellant." Appellant also
          exhibits odd behaviors during the visits, such as looking out the window and talking to
          himself.44 Mrs. T:              the foster mother, testified that Appellant has never called to
          arrange community visitation with A.L., and that he has never called to ask about A.L.
          between visits.45 Since the Child has been placed with the T:. ::" :, there have been only
          three community visits with Appellant, and Appellant had not contacted the T .. ,_.;·1.; to
          arrange any visits in the three months prior to the hearing. 46
                    Appellant has not completed his goal of obtaining a FAST assessment. Ms. Andee
          Warner, Appellant's FAST evaluator, testified to Appellant's seemingly odd behaviors
          and difficulty to work with during FAST evaluation sessions. Ms. Warner initially met
          with Appellant on April 24, 2017, and scheduled an initial appointment
                                                                            I
                                                                                 at his residence
          for May 3, 2017.47 Following this date, Appellant no-showed for two scheduled follow-


          38N.T.   at 29, 31.
          39
             N.T.  at 29.
          40
              Appellant's girlfriend, Appellant's mother, or the Child's Mother attended the visits. N.T. at 30-31:
          41 Father most recently no-showed in the beginning of September, 2017.
          42
              N.T. at 32-34, 36.
          43
              N.T. at 34-35, 37.
          44
              N.T. at 37.                                                                 ·           · · hl
          45 N.T. at 40-42. Appellant refuted this testimony, complaining that the T, _ :. ·, do not invite im to
           events involving A.L. (e.g., her 2nd birthday party), and that his mother calls the foster mother to arrange
          the community visits because "a woman can speak to a woman." N.T. at 88-89.
          46N.T. at41-42.
           47
              N.T. at 20.
        up appointments on ·May 25 and June 1, 2017, and was late for his appointment
        scheduled for June 23, 2017.48 Ms. Warner stated that on the occasions she did meet with
        Appellant, he talked to himself and seemed very paranoid and agitated. 49 Appellant
         eventually refused to work further with ABC, so the evaluation 'referral was closed on
        June 28, 2017.50 Appellant received a mental health evaluation ,at his own prerogative,
        but did not give the evaluator all the necessary information in. order to complete that
        portion of the FAST assessment. 51 Due to not completing the prerequisite mental health
        and parenting skills evaluations, Appellant was unable to have any unsupervised visits
        with the child.52
--..,            Mr. Luther testified that Appellant is very paranoid, and believes that the system
        (the Court, the Agency, and ABC) is prejudiced and wants to keep A.L. away from him.53
        Appellant's efforts to parent have been inconsistent, and although hegets along well in a
        controlled and supervised setting, there has been no opportunity for the Agency thus far
        to .see how he can handle parenting on his own. 54 As of the time of the hearing, Mr.
        Luther believed that Appellant would not be able to properly care for A.L. if he were to
        have custody of her. 55
                Appellant does not attend medical appointments for the child or take care of the
        child's daily needs.56 Appellant has not taken advantage of the opportunity to participate
        in parenting education, because he has refused to cooperate with ABC in completing his
        FAST assessment. As of the time of the termination hearing, Appellant was not seeking
        or attending any counseling for possible mental health concerns, or having consistent
        contact with the child.57


        48
           N.T. at 21.
        49
           N.T. at 24, 26.
        50N.T. at 27.
        51
           N.T. at 22-23, 26.
        52
           N.T. at 52, 55, 65.
        s3 N.T. at 52, 59-60.
        54 N.T. at 43, 46, 68-69.
        55
           N.T. at 67.
        56
           N.T. at 43, 49, 110.
        s7 N.T. at 87.
                      Appellant testified that he wants to have custody of his daughter. Specifically,
              Appellant stated that he had no idea that A.L. existed until the end of 2016 when he was
              informed by family members that he may be the father, and was subsequently conflrmed
              by a DNA paternity test to be the father of A.L. in February. 2017.58 Appellant has
                                                                                               i
              remained in contact with the Agency by riding his bike to the CCCYS office or calling
              the caseworker on the phone about once a week.59 Appellant has a crib for A.L. and his
             residence is set up in such a way as to accommodate her.60 Appellant brings cards and
             toys to visits with A.L.61 Appellant contends that he only ever missed two visits with
..........
             A.L., and that he informed 'the Agency in advance both times of his reason for missing
                          62
             the visit.        Appellant also insists that ABC cancelled the visits between May and June
             2017 because the foster family went on vacation, and not because of anything he did.63
             Appellant testified that he recorded the visits at ABC.because he wanted evidence that the
             visit supervisor was taking time out of his visit to play with A.L. herself.64 Appellant
             denied he missed any scheduled appointments for a FAST ·evaluation at ABC.65
             Appellant has no formal diagnosis of any mental health issue, and does not believe he
             needs to seek counseling or treatment.66 Appellant believes that he has done everything
             he can in order to form a relationship with A.L., and just needs more time to form the

             58
                N.T. at 71 - 72. Mother gave testimony refuting that Father did not know of his possible paternity.
             Mother testified that she told Appellant about the child on December 16, 2014 andthereafter informed
             him of the child's due date. At that time, he denied he was the father and refused to sign the child's birth
             certificate because he did not want to pay child support. N.T. at 132-134.     ·
             59N.T. at 72. Mr. Luther stated that Appellant often came to theAgency to do drug tests or called to
             complain about ABC. N.T. at 57-59.
             60N.T. at 51, 73.
             61
                N.T. at 49-50, 89.
             62
                N.T. at 77-78.
             63
                N.T. at 79-80.
             64
                N.T. at 80-81.
             65
                N.T. at 86.
             66 N.T. at 87. Dr. Thomas, the psychologist who performed Appellant's mental, health assessment, opined

             that Appellant showed signs of ADHD and a learning disability during their interaction. However, the
              assessment given to Appellant was meant to be a "general evaluation with respect to his overall fitness
             with regard to his ability to see his daughter>' and was not meant to give Appellant any type of mental
             health diagnosis. Dr. Thomas admitted he did not have certain information related to Appellant that may
             have aided in a diagnosis, such as Appellant's criminal history and information from other sources
              besides Appellant himself. �LT. at 114-17, 124-25.                                 1


                                                                 .3b
            bond; he believes the Agency did not give him the chance to reunify with her before
                                                                     67
            beginning the process to terminate his rights.
                     The Agency's primary concern was that due to Appellant's inconsistent efforts to
            parent and the amount of time he has spent away from the Child, he has not proven
            himself ready to take on the parenting role for A.L. thus far. The Agency also raised
            concerns that Appellant had not made progress on his goals to improve his parenting
            skills, obtain treatment for any mental health condition, or maintain consistent contact
            with the child. In the Agency's view, A.L. needs stability and permanency, which
..--....
            Appellant is not ready to provide.

                     c. A.L. 's Status at the Time of the Hearing
                     A.L. is a 2-year-old child in need of permanency. A.L. has been under the care of
            caregivers other than her parents for the vast majority of her life. Appellant has never
            been involved in the child's medical care or care of her daily needs, and only became
            acquainted with her approximately six months prior to the instaht Hearing, when the
            Child had already been in substitute care for over sixteen months.
                    Multiple parties testified that although A.L. is comfortable interacting with
            Appellant at visits, she has not formed a parent-child bond with him; instead, the child
            considers the T..·: ·       to be her parents and is well-bonded with the T · ;� family.68 Since
 ........
            the child is so young and has not spent any part of her life under her father's care, this
            Court found that she would not be negatively affected by a termination of Appellant's
            parental rights. In addition, the child's caregivers are family friends of Mother, and
            testified that they are willing to maintain contact and have visits with the child's
                                                    69
            biological family on both sides.




            67
               N.T. at 89-94.                                                                     ·          ·            4
            68 N.T. at 30-31, 34-35, 37, 43, 46-49. The Child has lived with the Tt.:····:.:, continuous lY smce s he was
            Y2 months old, and has also formed a sibling bond with the T . · , s daugnter..
            69
              N.T. at 47.
                                                                 31
                    With regards to the potential adoptive family, the T _               . : _)rovide a loving and
            stable home for the Child.70 A.L. is doing well in her kinship foster home, and being
            developmentally on track, does not require any special services.71 The Ti. . :                    :i     are
            prepared to adopt A.L., and plan to keep in contact with the child's natural parents and
            extended families. There is a very strong and loving bond between the child and her
            caregivers. Appellant's own mother, when questioned at the hearing, conceded that the
            caregivers were taking good care of A.L.72 The Child's guardian ad litem was in
            agreement with the Agency that Appellant's rights should be terminated so that the
,.,..-.,.
            T         may adopt A.L.
                    After the hearing,      this Court issued an Order changing the Child's permanency
            goal to adoption and a Final Decree terminating the parental rights of Appellant on
            September 27, 2017.          On October 27, 2017, Appellant filed �i$ Statement of Errors
            Complained of on Appeal.


                                                        DISCUSSION
                    The Appellant has alleged that:
                            1. The Honorable Court erred as a matter of law and abused
                               its discretion in finding that the Cumberland County
                               Children and Youth Agency had proven by clear and
                               convincing evidence the grounds for termination of
                               Appellant's Parental Rights under Section 2511 of the
                               Adoption Act.
                            2. The Honorable Court erred as a matter of law and abused
                               its discretion in finding that termination of the Appellant's
                               parental rights best served the developmental, physical
                               and emotional needs of the Child pursuant to 23 Pa.C.S. §
                               251l(b).
                            3. The Honorable Court erred as a matter of law in 'finding
                               that the Cumberland County Children and Youth Agency
                               had met its burden of proof in determining that reasonable

            70
               N.T. at 14, 48.                                                                  .
            71 N.T. at 43, 49. Speech therapy has been discontinued because an Early lnterven�to� assess�ent
            determined that the child is within the verbal range for her age group, and. no contmumg services have
            been recommended.
            72
               N.T. at 129.
                    efforts to place the Child with Father had ultimately failed
                    and it was appropriate to change the goal to adoption.
                 4. This Honorable Court erred as a matter of law in finding
                    that Father had made minimal progress toward alleviating
                    the circumstances that necessitated the original placement
                    of the Child.73                     ·

         This Court begins by addressing the standard of review applicable to the
Appellant's claims. Pennsylvania appellate courts defer to the trial courts, "adher[ing] to
the view that the trial court is in the best position to determine credibility, evaluate the
evidence, and make a proper ruling." In re Adoption of Atencio, 650 A.2d 1064, 1066
                       .                                         .
(Pa. 1994). Absent an abuse of discretion or error of law, where the trial court's findings
are supported     by competent evidence, an appellate court must affirm the trial court even
though the record could support the opposite result. In the Interest of R.J,T., 9 A.3d
1179, 1190 (Pa. 2010). Pennsylvania courts have held that "an abuse of discretion does
not result merely because the reviewing court might have reached a different conclusion.
Instead, a decision may be reversed for an abuse of discretion only·upon demonstration of
manifest unreasonableness, partiality, prejudice, bias, or ill-will." In re Adoption of S.P.,
47 A.3d 817, 826 (Pa. 2012) (internal citations omitted).
        When evaluating a petition for termination of parental rights, the court must
conduct a two-part analysis. First, the Court must determine if the Agency has proven
that at least one of the statutory grounds of termination set out in 23 Pa.C.S.A. §2Sll(a)
                                                                                  i

has been met. See In re B.L.W., 843 A.3d 380, 384 (Pa. Super. 2004) (en bane). Then,
the court must evaluate whether the termination is in the best interest of the child, as
required by 23 Pa.C.S.A. §251 l(b). Id. The burden is on the Petitioner to prove by clear
and convincing evidence74 that the asserted grounds for seeking the termination of
parental rights are valid. In re R.N.J ., 985 A.2d 273, 276 (Pa. Super. 2009).


73
  Appellant's Statement of Errors Complained of on Appeal, October 27, 2017:
74"Before tenninating a parent's rights, the trial court must receive testimony '�hat is .so clear, �ireot,
weighty and convincing as to enable the trier of fact to come to a clear conviction, without hesitance, of
the truth of the precise mets in lssue.?' In re Adoption of A.C., 1-62 A.3d 1123, 1133 (Pa. Super. 2017)
(quoting In re Adoption of Atencio, 650 A.2d 1064, 1066 (Pa. 1994)).
                                                    �
                 Here Appellant argues that the Agency has failed to meet the statutory grounds for
          termination of parental rights under 23 Pa.C.S.A. §251 l(a), and has failed to prove under
          23 Pa.C.S.A. §251 l(b) that termination was in the Child's best interests. Appellant also
          argues that the Agency did not meet its burden to prove that a goal change to adoption
          was appropriate. This Court believes that because competent evidence supports its
          decision, the rulings should stand.

                 a. Sufficiency of Evidence of Statutory Ground under 23 Pa.C.S.A. §251 Ha)

,--...           The fulfillment. of any one subsection of§ 251 l(a) satisfies a threshold sufficient
          for the court to proceed to evaluate the best interest of the child under 23 Pa.C.S.A.
         · §251 l(b). In re B.L.W., 843 A.3d 380, 384 (Pa. Super. 2004)(en· bane). The Agency's
          Petition alleged that the statutory grounds for termination were met under 23 Pa.C.S.A.
          §251 l(a)(2). On appeal, Appellant's claim is that this Court erred because there was not
         clear and convincing evidence to support termination of his parental rights. With this
         argument, Appellant contends the Agency has not met the standard for termination under
         23 Pa.C.S.A. §251 l(a)(2). This section allows for termination of.parental rights under
         the following conditions:
                            The repeated and continued incapacity, abuse, neglect or
                            refusal of the parent has caused the child to be without
                            essential parental care, control or subsistence necessary
                            for his physical or mental well-being and the conditions
                            and causes of the incapacity, abuse, neglect or refusal
                            cannot or will not be remedied by the parent.

         23 Pa.C.S:A. §251 l(a)(2).

                In this case, A.L. was placed into foster care in November 2015 due to concerns
         that Mother's untreated mental health, possible drug use in the home, and domestic
         violence was creating an unsafe home for A.L.75 At this time, Appellant was identified by
         the Mother but could not be reached by the Agency, despite numerous efforts to do so, to


         15See CCCYS Exhibit No. 1, Master's Recommendation for Shelter Care dated 11/23/15, September 29,
         2017.
     begin the reunification process. There was credible. testimony by Mother that Appellant
     knew he was the potential father of A.L. during Mother's pregnancy, and that Appellant
     at that time and in the time prior to February 2017 refused to take on a parenting role. In
     fact, Appellant only came forward as a potential resource after he learned that the Child
     was in foster care and that a different potential father had been eliminated through DNA
     testing.76 At that point, the Child had already been in foster care for thirteen months.
                Once Appellant was confirmed as the biological father of A.L., Appellant agreed
     to a service plan that required him to have consistent contact with the Child, comply with
     drug and alcohol and mental health evaluations and recommendations, and participate in
     courses. that would improve his parenting skllls. The record shows Appellant did not
     make the required progress on his goals, was inconsistent in his efforts to visit with and
     contact the child, and 'that he is still not ready to be the primary caretaker of A.L. after
                                                       .                :

     having mor� than six months of reasonable services provided to him by the Agency. This
     Court notes that the purpose of the family service plan the Agency and the Appellant
     have agreed to is to reunify the Father with the child and transition to full-time care, and
     Father's lack of progress on his goals make this transition impossible.
               Viewing the 'record as a whole, this Court agrees with the Agency's assessment
     that Appellant has not proven himself capable, thus far, of providing safe and stable
                  Appellant has made minimal progress to relieve the conditions of neglect, and that
                  Appellant has not been able to provide the Child with the care and control she needs
                  within a reasonable period of time despite opportunities to do so.
                         With the substantive requirements of23 Pa.C.S.A. §25 l l(a)(2) fulfilled, this Court
                  found the Agency had proven by clear and convincing evidence that a ground for
                  termination under 23 Pa.C.S.A. §2Sll(a) was met. This Court now turns to analysis
                  under 23 Pa.C.S.A. §251l(b), which looks to the best interests of the child.

                         b. Sufficiency of Evidence that Termination of Parental Rights was in the Child's
,...........,__
                            Best Interest

                         Having found the Agency proved a statutory ground for termination under 23
                  Pa.C.S.A. §251 l(a), this Court turned to consider the best interest of the child under 23
                  Pa.C.S.A. §251 l(b). hl re B.L,W,, 843 A.3d 380, 384 (Pa. Super. 2004) (en bane). The
                  standard requires the court "to give primary consideration to the developmental, physical
                  and emotional needs and welfare of the child." 23 Pa.C.S.A. §2511:(b). Furthermore, "the
                  rights of a parent shall not be terminated solely on the basis of environmental factors such
                  as inadequate housing, furnishings, income, clothing and medical care if found to be
                  beyond the control of the parent." Id. However, the courts have stated that the emotional
   /-...
                  needs and welfare of the child have properly been interpreted to include "intangibles such
    53 A.3d 781, 791 (Pa. Super. 2012).
                  When making a Section 2511 (b) determination, the courts are to focus on the child, not
                  the parent. In Re Adoption ofC.L.G., 956 A.2d 999, 1008 (Pa. Super 2008) (en bane).
                         This Court finds competent evidence in the record that it is in A.L.' s best interests
                  to terminate Appellant's parental rights and allow for her to be adopted by her current
                  caregivers. The record contains evidence that Appellant knew about the Child before she
                  was born, but refused to put himself forth as a parental figure in her life until the Agency
                  had already begun the process of finalizing the Child's permanency with substitute
                  caregivers, and after the Child had already been with foster parents· for over a year. There
                  was nothing in the record to suggest that Appellant's circumstances prevented him from
             seeing the Child or being a part of the Child's life at any point in time. Despite Appellant
             having several months of visits and opportunity to progress in his parenting role with the
             Child, there was testimony from multiple parties that the Child is not bonded to
             Appellant.
                    By contrast, there was testimony from multiple parties that A.L. and her caregivers
             have a strong bond. The T. ., ( s have had the Child in their home since she was 4Y2.
             months old, and have provided for all of her daily physical, medical, and emotional needs
             since then. The Child. is now two years old, and is safe, happy, and bonded with the
             T,      family as if they were her natural family. The caregivers are appropriately caring
             for the Child in their home, and wish to adopt the Child. The caregivers are also willing
             to maintain connections with the child's biological family. The child's guardian ad litem
             stated that the Child is doing well and is happy in the home and recommended that the
             Appellant's rights should be terminated.
                    Though Appellant wishes to have custody of the Child, he has been unable or
             unwilling to make the progress necessary on his parenting goals to do so, and A.L. needs
             stability and permanency that Appellant cannot provide. The          'f . . s   have proven
             themselves capable of providing the stability, love, and security A.L. needs for her
,..-,        overall well-being. This Court agrees with the Agency's position that it is in the best
             interest of the Child to terminate parental rights and allow for adoption. The Agency has
..........
             proven, by clear and convincing evidence, that it is in the best interests of the child to
             allow for a termination of parental rights under 23 Pa.C.S.A. §251 l(b). Noting substantial
             overlap in the facts and discussion regarding the Child's best interests as stated above,
             this Court now briefly turns to Appellant's last two arguments regarding its decision to
             change the Child's permanency goal to adoption.

                    c. Goal Change to Adoption and Appellant's Progress
                    When considering a petition for a goal change to adoption of a dependent child,
             the trial court will evaluate:
                                the continuing necessity for and appropriateness of the
                                placement; the extent of compliance with the service plan
                                developed for the child; the extent of progress made towards
                                alleviating the circumstances that necessitated the original
                                placement; the appropriateness and feasibility of the current
                                placement goal for the child; and a likely date by which the
                                goal for the child might be achieved.

              In Interest of A.N.P .• 155 A.3d SS, 66 (Pa. Super 2017) (internal citations omitted).

                        Although reunification of the family is the primary permanency goal, the Juvenile
. . . ---..   Act mandates the arrangement of "another alternative permanent family when the unity
              of the family cannot be maintained." 42 Pa.C.S.A. §630l(b). Accordingly, reuniting a
              Child with his or her biological parent(s) rather than changing the goal to adoption should
              not become "rigid adherence to the principle regardless of the .circumstances." In re
              J.S.W., 651 A.2d 167, 170 (Pa. Super 1994). Changing a child's goal to adoption is based
              on the policy that "[a] child's life simply cannot be put on hold in the hope that the parent
              will summon the ability to handle the responsibilities of parenting." In re Adoption of
              M.E.P .• 825 A.2d 1266, 1276 (Pa. Super. 2003). If a child welfare Agency has made
              reasonable efforts at reunification that have failed, then within 18 months, the Agency
  r>.         must redirect its. efforts toward finalizing
                                                     .     permanency for the Child
                                                                                 . in an adoptive home.
              In re.G.P ...R.• 851 A.2d 967 (Pa. Super. 2004) (emphasis added). The trial court looks to
              subsections 63Sl{e), (f), (f.1), and (g) of the Juvenile Act77 to determine the permanency
              goal that is "best suited to the safety, protection, and physical, mental, and moral welfare
              of the Child." In Interest of A.N.P., 155 A.3d at 67. The best interests of the Child must
              direct the Court's reasoning, and the "[s]afety, permanency, and well-being of the child
              must take precedence over all other considerations, including the rights of the parents."
                                                                                    l
              In re A.K .• 906 A.2d 596 (Pa. Super. 2006); In re N.C .• 909 A ..2d 818, 823 (Pa. Super
              2006) (emphasis in original).
                        Appellant's arguments complaining that the Child's goal change to adoption was
              inappropriate as a matter of law are without merit. The Appellant argues that the Court

              77
                   See 42 Pa.C.S.A, §6351.
erred in finding reasonable efforts to place the Child with him had failed, and that
Appellant bad made minimal progress toward alleviating the circumstances that made the
Child's original placement necessary.
        As this Court has already stated in the sections above, the record contains ample
evidence to show that the Agency made reasonable efforts over several months to
identify, locate, work with, and provide services to Appellant to help him reunify with
A.L. Because Appellant had never met the Child prior to April 2017, it was essential for
Appellant's visitation with A.L. to be supervised until the Child, would be emotionally
and physically safe in his care, During this process of attempted· reunification, there were
several times when Appellant was uncooperative with the Agency and the service

providers in working toward his service plan goals, when he missed visits with the Child,
and where he would be incommunicado for long periods of time. There was also
testimony that Appellant did not take advantage of the opportunity to work with the foster
parents to have visits or contact with the Child between visits at ABC. With all the
supports and services that were in place for Appellant between the time he learned of his
paternity and the timehis rights were terminated, there was sufficient opportunity for a
parental bond to be created with the Child and for Appellant to make significant progress
on his service plan goals. As the record indicates, this did not happen.
       Although a parent's rights to his Child are important, ultimately, it is the best
interests of the Child .that must guide this Court's reasoning and take precedence over all
                                                                      ;

other considerations when considering a change in the Child's permanency goal. Here, it
is in the best interests of the Child to change the goal to adoption. A.L. currently resides
with the only family she has ever known, and has been with them for the vast majority of
her life. Appellant has not made significant progress in his relationship with the Child or
in meeting his service plan goals. It is also clear that the Child needs permanency at this

point in her life to prevent her from languishing in foster care long-term until Appellant
can someday prove himself capable of being her full-time parent. In addition, the
testimony that the caregivers are willing to maintain visits and contact with Appellant
 cuts against any argument that the Child will be detrimentally affected by a termination
 of Appellant' s parental rights.
          This Court considered all the factors and decided that the change of goal to
  adoption would be best suited to the needs and well-being of the Child. In this case, foster
  care has continued to be necessary for A.L., as Appellant has not taken the steps to
  establish a bond with her, provide for her, or be her full-time parent. Appellant has not
  done anything to alleviate the circumstances that initially brought the Child into care,
 namely, being without essential parental care and control. Appellant has not made the
 required progress on his service plan goals to achieve this purpose despite having had
 several months with Agency resources and support at his disposal to do so. This Court
 determined after a consideration of all the evidence that reunification was no longer
 feasible because Appellant would not be able to take full-time custody of the Child within
 a reasonable time, the Child has been in care for twenty-two months, and the Child needs
 and deserves to have permanency. This Court also considered that at this point, it would
 be detrimental for the Child's physical and emotional well-being' to be taken out of the
 home of her caregivers, who have - for all intents and purposes ;- been her family for
. almost all her life, to be placed with Appellant, a virtual stranger to her. It is for these
 reasons that this Court believes that Appellant's third and fourth arguments must fail.

                                        CONCLUSION
          This Court finds the issues raised by Appellant on appeal are without merit. For
 the reasons articulated in the above opinion, this Court respectfully requests the Superior
 Court of Pennsylvania to affirm this Court's Orders granting the Agency's Petitions for a
 Goal Change to Adoption and Involuntary Termination of Parental Rights of Appellant,
 R/:;;_'.;..1 W)UL1f11.
                                                   BY THE COURT,


                                                     ®ry�x�
                                                    Christylee L. Peck, 1   ·      J.